DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ RCE of 9/19/2022 has been considered and entered in the record. Amended Claims 1-8 are under consideration. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101930905 “Zhou et al “ (translation provided).
With respect to Claim 1, Zhou et al  discloses a semiconductor structure (Figures 3A and 3B) comprising : a substrate (Figures 3A-3B, 300); at least two tested structures (Figure 3B, 316b, p+ regions 4th and 5th from left to right) disposed on the substrate, wherein a material of the at least two tested structures comprises a conductive material (p+ regions are conductive) and corresponding text, ( page 4, discussion of 3A and 3B); an isolation structure (Figure 3B, 310, between 4th and 5th p+ regions, left to right), sandwiched between the at least two tested structures; and a short circuit detection structure (Figure 4B, 402’ and  406’ ), comprising a detecting layer (Figure 4B, 402’ and 406’) only disposed on one of the at least two tested structures (p+ regions are tested structures, as they are structures within the entirety of the die which is tested) , such that a short circuit between the at least two tested structures may be identified in an electron beam detecting process, and a material of the detecting layer comprises a conductive material. See Figures 3-4 and corresponding text; and Abstract. 
	With respect to Claim 2, Zhou et al discloses wherein the at least two tested structures comprise contact windows, metal wires, special patterns or a combination thereof. See Figures 3A-4B ad corresponding text.
	With respect to Claim 3, Zhou et al discloses the semiconductor structure is located on a scribe line. See Figures 5A and 5B, 504 and corresponding text.
	With respect to Claim 4, Zhou et al discloses the short circuit detention structure further comprises a wire (Figure 4B, 402’), the wire is perpendicular to the detecting layer (Figure 4B, 406)’, and the wire and the detecting layer are electrically connected with each other. See Figure 4B and corresponding text.
	With respect to Claim 5, Zhou et al disclose the two tested structures (p+) are arranged in an array, and the tested structures of each column of the array are sandwiched between adjacent two of a plurality of the detecting layers. See Figures 4-5.
	
With respect to Claim 6, Zhou et al discloses the cited elements as relied upon in Claim 1. With respect to the limitations “a manufacturing method of a semiconductor structure comprising: providing a substrate; forming at least two tested structures on the substrate; forming an isolation structure between the at least two tested structures; and forming a short- circuit detention structure on the at least two tested structures, wherein a step of forming the short-circuit detection structure comprises only forming a detecting layer on one of the at least two tested structures”, the limitations are inherent as the cited elements would inherently have to be manufactured and the cited elements provided for.
	With respect to Claim 7, Zhou et al discloses wherein a method of forming the at least two tested structures comprises: forming a conductive material layer (Figure 3B, 306) on the substrate (Figure 3B, 300); and forming a plurality of openings (isolation trenches 310 in Figure 3B) in the conductive material layer, wherein the tested structures (Figure 3B, 316b) are isolated by the openings. See Figures 3A-B and corresponding text discussing figures on page 4.
	With respect to Claim 8, Zhou et al discloses wherein a method of forming the isolation structure (isolation trenches 310 in Figure 3B)  comprises filling a dielectric material (310) in the openings.  See Figures 3A-B and corresponding text discussing figures on page 4.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as it claims both an apparatus and method steps of using the apparatus(electron beam detecting process to identify short-circuit defect). Claims 2-4 are rejected based on their dependency on Claim 1. See MPEP 2173.05(p) . 

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 4, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812